DETAILED ACTION
	Claims 1, 3, 4, 6-26 are pending. Claims 2 and 5 were previously canceled and claims 21-26 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “alkoxy, alkoxyalkyl or alkoxy” which is redundant.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 4, and 6-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974) MPEP 2173.05(c).
Claims 3, 4, 8, 10, 11, and 13-25 are rejected because they depend from rejected based claim 1.
Claim 11 recites “alkenyl radical having 1-5 C atoms”. However, this radical must have at least 2 carbon atoms.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4, and 6-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bernatz et al. (U.S. 2009/0103011) in view of Schmidt et al. (U.S. 7,018,685).
Bernatz et al. teaches a liquid crystal medium comprising one or more alkenyl compounds of formula A and B [0143], particularly preferably selected from the formulae A1, A2, A3, A6, B5, B6, B9 and B10 [0244] wherein B5 is the following:

    PNG
    media_image1.png
    109
    309
    media_image1.png
    Greyscale
 [0154] wherein alkenyl denotes a straight-chain alkenyl radical having 2-7 C atoms and alkyl denotes a straight-chain alkyl radical having 1-6 C atoms [0155] which is equivalent to formula IIA of instant claim 1, specifically formula IIA-38 of instant claim 21 when alkenyl is an alkenyl radical having 2 to 7 C atoms and alkyl* is a straight-chain alkyl radical having 1-6 C atoms. Bernatz et al. does not teach a compound of formula I-1 to I-10 or amount thereof.
However, Schmidt et al. teaches a liquid crystal composition comprising the following compound:

    PNG
    media_image2.png
    152
    414
    media_image2.png
    Greyscale
[col 4 line 10] wherein m and n are 0, X is S, R1 is a straight-chain alkyl radical having 1 C atom, and R2 is a straight-chain alkyl radical having 2 C atoms in which one -CH2- is replaced by -O- [col 4 lines 18-65] which is equivalent to formula I-2 of instant claim 1, specifically formula I-2.1 of instant claim 3 when L1 and L2 are F (claim 4). Although Schmidt et al. does not teach a specific claim 13). Further, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). In the instant case, Bernatz teaches formula BF1 [0227] which is structurally similar to formulae I-1 to I-10 of instant claim 1 except that it has an oxygen atom instead of the claimed sulfur atom. Schmidt et al. teaches the compound of formula (I) in which X is S or O [col 4 lines 10-18]. This clearly demonstrates structural similarity among the compounds of Bernatz and Schmidt used in liquid crystal compositions and would thus provide support for a prima facie case of obviousness over the combined teachings of Bernatz and Schmidt. Schmidt et al. further teaches the above compound may be claim 17). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Bernatz et al. with the compound (I) of Schmidt et al. in the specified amount in order to influence the dielectric and/or optical anisotropy and may also serve to optimize its threshold voltage and/or viscosity based on structurally similar compounds known to one of ordinary skill in the art and the substitution/combination of known equivalents.
	Regarding claim 6, Bernatz et al. also teaches the composition may further include the following compound ZK3:

    PNG
    media_image3.png
    78
    381
    media_image3.png
    Greyscale
[0177] wherein alkyl and alkyl* are alkyls radicals having 1 to 6 C atoms [0178] which is equivalent to formula III of instant claim 6 when R31 and R32 are alkyl radicals having 1 to 6 C atoms, Z3 is a single bond, and ring A is 1,4-phenylene.
	Regarding claim 7, Bernatz et al. teaches the composition comprises at least one alkenyl compound of formulae A and B [0113] wherein, in formula B, Rc can denote Rd which is an alkyl when one of the rings X, Y and Z are cyclohexenyl [0145] such as formula B11 which is the following:

    PNG
    media_image4.png
    119
    412
    media_image4.png
    Greyscale
 [0154] wherein alkyl denotes a straight-chain alkyl radical having 1-6 C atoms [0155] which is equivalent to formula L-1 of 
Regarding claim 8, Bernatz et al. teaches the composition may further include the following compound T3:

    PNG
    media_image5.png
    126
    382
    media_image5.png
    Greyscale
 [0203] wherein R is an alkyl having 1 to 6 C atoms, (O) denotes oxygen or single bond, and m is 1 to 6 [0204] which is equivalent to formula T-2 of instant claim 8 when R is an alkyl radical having 1 to 6 C atoms, (O) is oxygen or single bond, and m is 1 to 6.
Regarding claims 9, 10, and 22-24, Bernatz et al. teaches the LC medium comprises preferably 1 to 5 compounds of the formula A and/or B, particularly preferably selected from the formulae A1, A2, A3, A6, B5, B6, B9 and B10 and the content of these individual compounds is preferably in each case 2 to 60% [0244] (claim 24) wherein formulae A1 and A3 are the following:

    PNG
    media_image6.png
    105
    412
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    73
    335
    media_image7.png
    Greyscale
 [0153] wherein alkyl denotes a straight-chain alkyl radical having 1-6 C atoms and alkenyl denotes a straight-chain alkenyl radical having 2-6 C atoms [0155] wherein A1 is equivalent to formula O-17 of instant claims 9 and 10 when R1 is an alkyl having 1-6 C atoms and R2 is an alkenyl having 2-
Regarding claim 11, Bernatz et al. teaches the composition may further include the following compound FI:

    PNG
    media_image8.png
    125
    404
    media_image8.png
    Greyscale
[0212] wherein R7 is a straight chain alkyl having 1 to 6 C atoms, q is 1, ring L is 1,4-cyclohexylene, R9 is CH3, and (F) is F [0213] which is equivalent to formula In of instant claim 11 when R11 is a straight-chain alkyl having 1 to 6 C atoms, i is 0, R12 is a straight-chain alkyl having 1 C atom, and R13 is a halogen.
	Regarding claim 12, Bernatz et al. teaches the composition may further include the following compound BF1:

    PNG
    media_image9.png
    102
    393
    media_image9.png
    Greyscale
 [0227] wherein R and R’ are straight-chain alkyl radicals having 1-7 C atoms [0228] which is equivalent formulas BF-1 or BF-2 when c is 0 and R1 and R2 are alkyl radicals having 1 to 7 C atoms.
	Regarding claim 14, Bernatz et al. teaches the composition comprises a polymerizable compound of formula I [0031].


    PNG
    media_image10.png
    111
    213
    media_image10.png
    Greyscale
[p 36] which is equivalent to the first formula shown in instant claim 25.
	Regarding claims 18-20, Bernatz et al. teaches the composition is used in a PSA display [0022] and Schmidt et al. teaches the compounds of the formula (I) may be used in liquid-crystal mixtures. In the case of nematic mixtures, they are particularly suitable for "Active Matrix Displays" (AM-LCD) and "in-plane-switching displays" (IPS-LCD) [col 7 lines 38-47].
Response to Arguments
Applicant's arguments filed December 7, 2020 and supplemental arguments filed March 22, 2021 have been fully considered but they are not persuasive. All of Applicants’ arguments, with the exception of a single paragraph on page 11, submitted December 7, 2020 are the same remarks previously mailed on July 19, 2019 in response to the Non-Final Rejection having the same prior art. These remarks were subsequently addressed in the Final Office Action mailed November 7, 2019. For brevity’s sake, Applicants’ arguments submitted December 7, 2020 along with the Examiner’s response will not be included herein and are maintained for reasons of record. 

The Examiner would like to note that Applicant is referring to only part of the quote from Bernatz she cited in her arguments and that the crux of the recitation is that additional liquid-crystalline compounds, such as those of Schmidt, may be added. As to the teaching and motivation, the rejection relies on the structural similarity of Bernatz’s formula BF1 to Schmidt’s formula I AND that the compound of Schmidt’s formula provides beneficial properties, i.e. dielectric anisotropy, optical anisotropy, threshold voltage, and viscosity. Regarding the Examiner’s statement about polymerizable compounds, the Examiner was not inferring that ANY polymerizable compound may be suitable, but those taught by Bernatz. One of ordinary skill in the art would have a reasonable expectation of success for adding the compound of Schmidt suitable for VA active matrix displays in other known displays such as those of Bernatz additionally having a polymerizable compound used in PS-VA and/or PSA-VA type displays.

The Examiner considers these arguments to be mere attorney speculation because they are not based on data from the specification and they have not been presented in the form of a declaration. Therefore, they have not been considered.
Applicant also urges separate consideration of newly added claims 21-26. As to claim 21, the references fail to suggest the combination of each of the two components required. As to claims 22-26, the references fail to suggest the combination of each of the three components required. Further as to claims 24 and 26, the references fail to suggest the combination of the three components required by these claims in the specified amount or the recited stabilizers in the specified amount.
The Examiner respectfully disagrees. As noted above in the rejection, Bernatz et al. teaches the LC medium comprises preferably 1 to 5 compounds of the formula A and/or B, particularly preferably selected from the formulae A1, A2, A3, A6, B5, B6, B9 and B10 and the content of these individual compounds is preferably in each case 2 to 60% [0244] wherein formula A1 is equivalent to Applicant’s formula CC-3-V of instant 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Anna Malloy/Examiner, Art Unit 1722          

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722